Citation Nr: 0509222	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-10 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1944 to 
August 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran does not have a foot disability that is 
attributable to his military service.


CONCLUSION OF LAW

The veteran does not have a foot disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran contends that, while in service, he was issued 
shoes that did not fit, and this led to subsequent 
difficulties with his feet.  He contends that his oversized 
shoes kept him from marching, and that he was advised by 
supply personnel that his feet would grow into the issued 
shoes.  The veteran's service medical records (SMRs) are of 
record.  These records show treatment for several unrelated 
ailments, but there is no mention of any complaints or 
treatment related to his feet.

An August 2003 treatment note from the VA Medical Center 
(VAMC) in Poplar Bluff, Missouri shows that the veteran had 
had some itching over the feet, for which he was prescribed 
hydrocortisone.  X-ray examination of the feet in September 
2004 showed degenerative skeletal change with plantar spurs.  
There was no appreciable acute osseous or adjacent tissue 
abnormality.  A December 2004 treatment note from VAMC Poplar 
Bluff shows the veteran had thick tender toe nails as well as 
some pealing skin and maceration.  A January 2005 Report of 
Contact by the RO notes that the veteran complained of bone 
spurs in both feet, for which he said he was being treated at 
VAMC Poplar Bluff.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence that the veteran has had some 
itching of the feet, and x-rays in September 2004 showed 
degenerative skeletal change with plantar spurs.  However, 
there is no evidence of an in-service incurrence or 
aggravation of an injury or disease.  It follows that, 
without evidence of an in-service incurrence or aggravation 
of an injury or disease there can be no medical evidence of a 
nexus between a current disability and an in-service disease 
or injury.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The only evidence of record supportive of the veteran's claim 
that his current foot disabilities are related to his 
military service consists of the lay statements of the 
veteran himself, but even the veteran does not identify an 
in-service injury or disease other than to say that he had to 
wear oversized shoes.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe events that occurred 
in service, and to describe the symptoms of his foot 
disabilities, he is not competent to provide medical opinion 
as to the etiology of his foot disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the facts, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, following receipt of his claim, and more than 
four months before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the September 
2003 notification to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information he was 
responsible for providing, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  See Quartuccio, supra.  
Additionally, the RO informed the veteran of the results of 
its rating decision and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
reporting the results of the RO's review, and the text of 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs.  The RO attempted 
to obtain treatment notes from the veteran's private 
physician, S.G., D.O.  Dr. G. responded via the veteran that 
he had retired, and that his records had been destroyed.  Dr. 
G. provided a handwritten note acknowledging only that he had 
treated the veteran from 1972 to 1985.  A brief discharge 
summary from the Pemiscot Memorial Health System of Hayti, 
Missouri, was also obtained by the RO.  The discharge summary 
is unrelated to the instant claim.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.




ORDER

Entitlement to service connection for a foot disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


